DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24, 27.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "water outlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “…having a control profiling” in line 6.  What is a control profiling?  The recitation appears to be an incorrect usage of the term “profiling.”
Claim 1 recites the limitation “one channel wall having a control profiling…said at leat one flow-restricting body (7,8), between itself and the channel wall bearing the control profiling (24)” in lines 6-10.  It is uncertain how the flow-restricting body be between itself and the 
The term "adjacent" in claim 1 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The location/position limited by the claim is uncertain.
In claim 1, line 13, the recitation “a differential pressure forming” is idiomatically incorrect.
Claim 1 recites the limitation "the flow" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a jet regulator (9) arranged on an outflow side of the throughflow-quantity regulator (4) having a jet splitter (10)…” in line 15-17.  Sentence construction dictates that the term “having” describes the throughflow-quantity regulator.  Yet the specification appears to disclose that the jet splitter is an element of the jet regulator.
Claim 1 recites the limitation "the water" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 18, the term “multiplicity” renders the claim indefinite.  The degree of many or large number is uncertain.
Claim 1 recites the limitation "the throughflow channels" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a projection of at least one of the throughflow channels” in line 22.  It is uncertain whether the term “projection” requires the throughflow channel, i.e., the extension of the channel itself, or the imaginary extension of the channel.
In claim 1, lines 20-28, each subparagraph is grammatically incorrect because each subparagraph must complete the sentence “throughflow-quantity regulator (4) having” recited in line 16.  
Claim 1 recites the limitation "the central region" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “at least two throughflow-quantity regulators.”  This is circular claim construction.  At least one of the two throughflow-quantity regulators appears to be a double inclusion of the throughflow-quantity regulator unit.  The specification disclose a single throughflow-quantity regulator unit.
Claim 2 recites the limitation "the throughflow channels" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
The term "approximately" in claim 2 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The degree of concentricity is uncertain.
The term "adjacent" in claim 3 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The position/location limited by the claim is uncertain.
Claim 3 recites the limitation "the two adjacent throughflow-quantity regulators" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the control profilings" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "inner side" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the circular paths having the throughflow holes" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the throughflow direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “smaller” in lines 3 and 4.  The claim provides no reference for determining “smaller.”
Claim 9 recites the limitation "the circular paths" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the circular paths" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the flow-restricting body (8) located in the throughflow channel (6) which is located outwardly from the throughflow channel" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
The claims are replete with indefiniteness.  The above is an exemplary listing.  Limited time for examination precludes a complete editorial review of what appears to be a literal translation into English from a foreign document.  Applicant is required to review and amend all of the claims in their entirety to ensure full compliance with 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tempel (2016/0002897).
Tempel discloses a sanitary insert unit comprising:
a throughflow-quantity regulator unit 30 having
at least one annular throughflow channel 39 having at least one channel wall (wall of groove 39) having a control profiling (profiling of the wall of groove 39);
at least one annular flow-restricting body 32 of elastic material in the at least one annular throughflow channel, said at least one flow-restricting body, between itself and the channel wall bearing the control profiling that is adjacent thereto, bounds a control gap (gap between the inner wall of groove 39 and the inner diameter of the ring 32), a passage cross section of the control gap is variable by the flow-restricting  body deforming under a differential pressure forming during the flow therethrough (paragraph 0053);
a jet regulator arranged on an outflow side of the throughflow-quantity regulator unit having
a jet splitter 5 which divides water coming from the throughflow-quantity regulator unit into a multiplicity of individual jets;
the jet splitter comprises a perforated plate having a perforation-free annular zone (annular zone of surface 14 which is immediately radially inward and outward of wall 33);
a projection of at least one of the throughflow channels is arranged in the perforation-free annular zone;

wherein the at least one throughflow hole comprises throughflow holes and the throughfow holes of the jet splitter are arranged outside the projection of the at least one throughflow channel on at least one circular path (inner diameter projection of groove 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK